Citation Nr: 1609144	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Lester B. Johnson III, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). This determination granted service connection for bilateral hearing loss and assigned a noncompensable rating. A timely notice of disagreement was received from the Veteran in April 2012, and a Statement of the Case was issued on March 29, 2013. A Form 9 Appeal was dated May 24, 2013 and stamped date received on May 30, 2013. Receipt of the Form 9 Appeal was beyond the one year period of the rating decision, but it was within two months and one day of the Statement of the Case. A postmark date is not indicated on the Form 9 Appeal. When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed. In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305. In resolving any doubt in the Veteran's favor, the Board finds that the Form 9 Appeal for his claim for an initial compensable rating for bilateral hearing loss was timely filed.

In February 2016, the Veteran failed to report for a videoconference Board hearing.  

This appeal is being processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  For the reasons set forth below, this appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

During the pendency of this appeal, the RO adjudicated the claim for service connection for tinnitus and pursued additional development to include requesting in November 2015 a VA examination for hearing loss and tinnitus as the Veteran claimed that tinnitus was secondary to the hearing loss.  A December 2015 VA audiological examination report was associated with the paperless claims file, after the issuance of the Statement of the Case in March 2013, and thus has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a Supplemental Statement of the Case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. § 19.37(a). 

Further, in the March 2013 Statement of the Case, the RO stated that a private audiogram in April 2012 was not adequate for rating purposes.  The private audiogram results were provided in graph form without interpretation as to the exact puretone thresholds found at the pertinent frequencies.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graph form and can remand uninterpreted audiograms for interpretation if the results are subject to multiple interpretations).  As the results of the April 2012 audiogram are not completely clear, further clarification on remand should be provided as detailed below.  

Lastly, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afterwards obtain an interpretation of the April 2012 private audiogram results from a certified audiologist.  Associate the interpreted report with the file.  

3.  Finally, readjudicate the claim on appeal, i.e. entitlement to an initial compensable rating for bilateral hearing loss, with consideration of all of the evidence received since the March 2013 Statement of the Case, to include the December 2015 VA audiological examination.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran must be furnished a Supplemental Statement of the Case.  Afford the Veteran a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made.  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

